

Exhibit 10.1

(VAUGHAN FOODS LOGO) [c62454002_v1.jpg]

July 26, 2010

Moore, Oklahoma

THIS NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAW (COLLECTIVELY, THE “SECURITIES LAWS”),
AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION
WITH, THE SALE OR DISTRIBUTION THEREOF. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE OR OTHERWISE TRANSFERRED UNLESS IT (I) IS REGISTERED OR QUALIFIED UNDER ALL
APPLICABLE SECURITIES LAWS OR (II) IS EXEMPT FROM REGISTRATION OR QUALIFICATION
UNDER SUCH LAWS AND THE ISSUER IS PROVIDED WITH AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION OR QUALIFICATION IS NOT
REQUIRED.

PROMISSORY NOTE

FOR VALUE RECEIVED, Vaughan Foods, Inc., an Oklahoma corporation (“Debtor”),
promises to pay to Herbert B. Grimes (“Lender”), at the offices of the Debtor,
on the dates listed in Schedule A (the “Maturity Dates”) the principal sum of
EIGHT HUNDRED EIGHTY THOUSAND, NINE HUNDRED NINE DOLLARS ($880,909.00), together
with interest thereon at the rate of ten percent (10%) per annum, compounded
daily. Lender may, at his option, elect to defer some or all of any scheduled
payments listed in Schedule A. This Promissory Note replaces that certain
Promissory Note dated June 30, 2009 in the amount $882,750.00, and is given in
satisfaction of the remaining balance on that Promissory Note dated, June 30,
2010. This Promissory Note is executed on the date noted above and is effective
as of June 30, 2010.

Lender understands and agrees that the scheduled payments listed Schedule A
include negative amortization provisions, such that some payments are not
sufficient to satisfy all accrued interest through the dates of the payments,
and that such insufficiencies shall be added to the principal balances, as
necessary.

If this Note, or any payment hereunder, falls due on a Saturday, Sunday or a day
that is a public holiday in the State of Oklahoma, this Note shall become due or
such payment hereunder, shall be made on the next succeeding business day and
such additional time shall be included in the computation of any interest
payable hereunder.

Debtor may at its option prepay all or any part of the unpaid principal amount
of this Note and accrued interest thereon, without premium or penalty. Any
partial prepayment shall be applied first to interest


--------------------------------------------------------------------------------



and the remaining balance of such payment, if any, to principal. If any
provision of this Note would require Debtor to pay interest hereon at a rate
exceeding the highest rate allowed by applicable law, Debtor shall instead pay
interest under this Note at the highest rate permitted by applicable law.

Further agreed that the Lender and Debtor will review the review the prospects,
liquidity position, projected cash flows and EBITDA position of the Debtor by
September 1, 2010, for the purpose of evaluating the Debtor’s ability to meet
the payments referred to in Schedule A without undue burden on the ability of
the Debtor to continue as a going concern. If it is mutually determined that the
Debtor is unable to meet the payment plan referred to in Schedule A, then the
Lender and Debtor hereby agree to mutually determine an alternative payment
plan.

“EBITDA” means (a) Net Income, plus (b) Interest Expense, plus (c) to the extent
deducted in the calculation of Net Income, depreciation expense and amortization
expense, plus (d) income tax expense, if any. Income tax benefit shall not be
considered in the determination of EBITDA.

This Note and the indebtedness evidenced thereby is and shall be junior and
subordinate in all respects to the payment of all indebtedness of the Debtor for
borrowed money, including without limitation, indebtedness evidenced by that
certain Loan And Security Agreement entered into as of March 6, 2009, by and
between Peninsula Bank Business Funding, a division of The Private Bank of the
Peninsula (“Bank”) and Vaughan Foods, Inc. and Wild About Food – Oklahoma LLC.,
and related loan agreements, as the same may be renewed, amended or extended
after the date hereof.

Lender has represented that he has treated the sale of Allison’s on the
installment method of accounting for income tax purposes. Under the installment
method, Lender would be taxed when he receives the principal payment s for the
sale. At the time of the sale in 2007, the long term capital gains tax rate was
15%. However, if capital gains tax rates are adjusted such that , Lender would
be assessed a higher tax due solely to the deferral, then Debtor agrees to
“gross up” to Lender to make him whole for the additional potential taxes.

The following is an example of a gross up scenario, assuming a capital gains
rate of 20% and a combined marginal income tax rate and Medicare tax rate of 50%
- this table is shown as an example only, and does not necessarily represent the
actual gross up that would be paid to Lender, but merely serves to illustrate
the methodology under which a gross up would be paid.

Prior to any gross up being paid by Debtor, Lender agrees to engage a Certified
Public Accountant that is competent in federal tax law and who understands
Lender’s tax situation that will provide written representation to Debtor that
the proposed gross up is materially correct, and generally serves to make Lender
whole as a result of any adjustments to the federal capital gains tax rates.


--------------------------------------------------------------------------------




 

 

 

 

 

Herb Grimes Pro Forma Tax Gross Up Example for Allison’s Transaction

 

 

 

 

 

 

 

 

 

Tax gain on sale of Allison’s interest that has been deferred

 

$

802,500

 

Long term capital gains rate at transaction time - 2007

 

 

15

%

Pro forma tax - as if tax was paid at the time of the transaction - tax year
2007

 

 

120,375

 

Pro forma (adjusted) capital gains rate at payment time

 

 

20

%

Pro forma tax that would be paid under adjusted tax rate

 

 

160,500

 

Difference in tax

 

 

40,125

 

 

 

 

 

 

Additional net amount to be paid to Grimes to pay the difference in taxes

 

 

40,125

 

Assumed combined income tax and medicare tax rate at time of payment

 

 

50

%

         

Amount to be paid to Mr. Grimes to get net amount required to pay additional
taxes

 

$

80,250

 

         

 

 

 

 

 

Proof

 

 

 

 

Gross amount to be paid to Grimes

 

$

80,250

 

Tax on gross amount

 

 

(40,125

)

         

Net amount to Mr. Grimes to pay additional capital gains taxes

 

$

40,125

 

         

IN WITNESS WHEREOF, Debtor has executed this Promissory Note as of the date
first above written.

Vaughan Foods, Inc. (“Debtor”)

 

 

/s/ Gene P. Jones

 

 

By: Gene P. Jones

Secretary, Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payment
Date

 

Payment
Amount

 

Interest
Applied

 

Principal
Applied

 

Principal
Balance

 

                       

Loan

 

06/30/2010

 

 

 

 

 

 

 

880,909.00

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

07/07/2010

 

1,500.00

 

1,694.06

 

194.06-

 

881,103.06

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

07/14/2010

 

1,500.00

 

1,694.43

 

194.43-

 

881,297.49

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

07/21/2010

 

1,500.00

 

1,694.80

 

194.80-

 

881,492.29

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

07/28/2010

 

1,500.00

 

1,695.18

 

195.18-

 

881,687.47

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

08/04/2010

 

1,500.00

 

1,695.55

 

195.55-

 

881,883.02

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

08/11/2010

 

1,500.00

 

1,695.93

 

195.93-

 

882,078.95

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

08/18/2010

 

1,500.00

 

1,696.31

 

196.31-

 

882,275.26

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

08/25/2010

 

1,500.00

 

1,696.68

 

196.68-

 

882,471.94

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

09/01/2010

 

1,500.00

 

1,697.06

 

197.06-

 

882,669.00

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

09/08/2010

 

1,500.00

 

1,697.44

 

197.44-

 

882,866.44

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

09/15/2010

 

1,500.00

 

1,697.82

 

197.82-

 

883,064.26

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

09/22/2010

 

1,500.00

 

1,698.20

 

198.20-

 

883,262.46

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

09/29/2010

 

884,961.04

 

1,698.58

 

883,262.46

 

0.00

 



--------------------------------------------------------------------------------